Citation Nr: 1627896	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  94-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee disability, including arthritis and chondromalacia, prior to May 4, 1998, and an initial rating higher than 10 percent thereafter.

2.  Entitlement to an initial compensable rating for a right knee disability, including arthritis and chondromalacia, prior to June 14, 2000, and an initial rating higher than 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left and right knee disabilities and assigned a 10 percent rating for each knee effective from June 14, 2000.

The Veteran's claims were remanded by the Board in April 2015 and December 2015.  In December 2015, the RO assigned 0 percent ratings each for the left and right knees effective from June 18, 1983, and a 10 percent rating for the left knee effective from May 4, 1998.

In its December 2015 decision, the Board also assumed jurisdiction over the Veteran's TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

As discussed below, no further evidentiary development is warranted for the left knee claim prior to May 4, 1998, or the right knee claim prior to June 14, 2000.  The Board is also granting the Veteran's TDIU claim for the period from May 4, 1998.  Therefore, those issues will be decided.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

The issues of entitlement to an initial rating higher than 10 percent for a left knee disability from May 4, 1998; entitlement to an initial rating higher than 10 percent for a right knee disability from June 14, 2000; and entitlement to a TDIU prior to May 4, 1998, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 4, 1998, the Veteran's left knee disability was not manifested by limitation of motion, instability, or x-ray findings of arthritis.

2.  Prior to June 14, 2000, the Veteran's right knee disability was not manifested by limitation of motion, instability, or x-ray findings of arthritis.

3.  As of May 4, 1998, the Veteran met the schedular criteria for a TDIU, and his service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left knee disability have not been met prior to May 4, 1998.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for an initial compensable rating for a right knee disability have not been met prior to June 14, 2000.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).

3.  From May 4, 1998, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned 0 percent ratings under Diagnostic Code (DC) 5260 for each of the knees, in effect prior to May 4, 1998, for the left knee and June 14, 2000, for the right knee.

Normal range of motion of the knee is 0 degrees extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

In assessing range of motion findings, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The relevant diagnostic codes for the knees are found in 38 C.F.R. § 4.71a.  Under DC 5260, a 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  Under DC 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  Under DC 5257, a 10 percent rating is warranted for "slight" recurrent subluxation or lateral instability.

Under DC 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5003, arthritis established by x-ray findings will be rating on limitation of motion of the appropriate joint, which is the knee in this instance.  If limitation of motion is otherwise noncompensable, a 10 percent rating is warranted for each joint affected by limitation of motion.

In this case, a compensable rating is not warranted for either knee during the applicable appeal periods.  A February 1984 VA examination recorded normal range of motion of the knees, the absence of any effusions, and normal x-ray findings.  A March 1996 x-ray of the right knee was also normal.  VA records dated April 1998 reflect full range of motion in the extremities.  These findings clearly do not correspond to compensable ratings under any of the diagnostic codes cited above.

During the appeal periods, the Veteran did not offer any specific lay testimony as to the severity of his knee conditions as they relate to the above rating criteria.

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected cold injury residuals that would render the schedular criteria inadequate.  As discussed above, symptoms (pain, x-ray abnormalities, and limitation of motion) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected left or right knee disabilities that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

During the period on appeal to be decided at this time (i.e., from May 4, 1998), the Veteran is service-connected for posttraumatic stress disorder (PTSD, 50 percent), degenerative disc disease of the lumber spine (20 percent), a left shoulder disability (10 percent from June 14, 2000), tinnitus (10 percent), a left knee disability (10 percent), a right knee disability (10 percent from June 14, 2000), right lower extremity radiculopathy (10 percent from November 27, 2006), a right lateral thigh scar (0 percent), and erectile dysfunction (0 percent from April 11, 2011).  His combined rating is 70 percent from May 4, 1998, and 80 percent from June 14, 2000.  Therefore, he meets the schedular criteria.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363.

The Veteran previously filed VA Form 21-8940 TDIU applications in June 1998 and March 2003.  He indicated in those forms that he had a GED degree, training as a carpenter, and a prior work history in carpentry, cooking, sanitation, and maintenance and handyman work.  His Social Security Administration (SSA) records from February 1994 also reflect a work history as a gardener, cashier, laborer, printer, and pin setter and runner.  Although there is some indication that the Veteran was employed during the appeal period, see July 2001 VA Treatment Records, it does not appear that his employment was substantially gainful or significant in duration.  

Initially, the Board finds that the Veteran would be unable to engage in any physically-oriented form of employment.  Private treatment records from February 2003 include a statement from the Veteran's physician that he would not be a good candidate for any type of employment that requires heavy lifting or repetitive bending movements.  More recent VA examinations from July 2009, June 2011, and January 2015 indicate that the Veteran's left shoulder and bilateral knee, and spine disabilities would result in difficulty bending, lifting, and carrying.  His spine would also cause decreased mobility and difficulty with prolonged walking.  These limitations would preclude him from engaging in physical employment, including his prior jobs as a carpenter, gardener, laborer, and handyman.

The Board also finds that the Veteran would also be precluded from sedentary employment during the period on appeal.  In making this determination, the Board first notes that the Veteran does not have significant education, training, or experience in any form of sedentary employment.

With respect to his disabilities, assessments of his PTSD over the years include Global Assessment of Functioning (GAF) scores, ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores from 61 to 70 reflect some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well.  Scores ranging from 51 to 60 reflect moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).

During the appeal period, the Veteran's GAF scores ranged from 45 to 65, but were predominantly in the 55 to 60 range, indicating an overall moderate level of occupational impairment associated with PTSD.  VA treatment records from July 2001 noted that the Veteran was taking leave from work because he could not cope with the feelings of paranoia he gets there.

Finally, while there are no specific findings associated with the Veteran's service-connected tinnitus, the Board recognizes some degree of occupation impairment associated with the condition.  

In sum, the Veteran meets the schedular criteria for a TDIU during the period being decided.  Moreover, his service-connected disabilities preclude him from maintaining employment in the physical occupations with which he has training and experience, and cause moderate or greater levels of impairment with sedentary forms of employment for which he has no training or experience.  Therefore, the criteria for an award of TDIU have been met from May 4, 1998.

III.  The Duties to Notify and Assist

With respect to the claim for a TDIU, that claim has been granted in full for the period on appeal adjudicated above, and therefore any error in the duties to notify or assist amounted to no more than harmless error.

With respect to the claims for higher knee ratings, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby fulfilling the purposes of the notice.  Moreover, the RO properly issued a February 2014 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which recorded the relevant findings for rating the Veteran's knee conditions.  In light of the lengthy and distant appeal period in this case, the Board has considered whether a retrospective opinion is warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  However, there is no indication that such an opinion would be able to provide greater insight into the severity of the Veteran's knee conditions beyond that which is already contained in the records for that period.  Therefore, a retrospective opinion is not appropriate, and VA's duty to assist with respect to obtaining relevant records and an examination has been met.







	(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable rating for a left knee disability, including arthritis and chondromalacia, is denied prior to May 4, 1998.

An initial compensable rating for a right knee disability, including arthritis and chondromalacia, is denied prior to June 14, 2000.

A TDIU is granted from May 4, 1998.


REMAND

As noted earlier, additional development is warranted to determine the appropriate rating for the Veteran's left and right knee disability from 1998 and 2000, respectively, as well as to determine whether a TDIU is warranted prior to May 4, 1998.

With respect to the knees, the Veteran was most recently afforded a VA examination in January 2015.  Flexion was 110 degrees in the left knee and right knee.  Pain was present during testing, but the examination report does not indicate at which point within the range of motion that pain had its onset.  An earlier June 2011 VA examination also failed to record a degree measurement for the onset of pain.  As noted above, pain is a relevant factor in determining functional loss.  In addition, the January 2015 VA examiner stated that repetitive testing could not be completed, but did not specify the reason for this, including whether it was due to any impairment of the knees.  Therefore, these claims must be remanded in order to obtain an adequate VA examination.

With respect to a TDIU, the Veteran does not meet the schedular criteria prior to May 4, 1998.  However, there is evidence from this period suggesting that the Veteran was not employable due to his service-connected disabilities.  During a February 1984 VA examination, the Veteran reported that he was unable to perform his job due to his back condition.  During a January 1998 VA examination, he reported that he was unable to work because he gets angry and easily stressed out.  He was also hospitalized several times during this period for mental health issues.

The evidence above warrants consideration of an extraschedular TDIU, which the Board may not assign in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of VA's Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis prior to May 4, 1998, under the provisions of 38 C.F.R. § 4.16(b).

2.  Schedule the Veteran for a VA examination to determine the current severity of his left and right knee disabilities.  The claims file should be made available to the examiner, who should indicate in the examination report that the file was reviewed.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all symptoms associated with the left and right knees.

The examiner should record range of motion findings for each knee, to include the point at which the onset of pain occurs, and after repetitive motion testing.  If the Veteran is unable to complete any aspect of range of motion testing, the examiner should clearly state why this is the case.

3.  After completing all indicated developments above, readjudicate the claims of entitlement to an initial rating higher than 10 percent for a left knee disability from May 4, 1998; entitlement to an initial rating higher than 10 percent for a right knee disability from June 14, 2000; and entitlement to a TDIU prior to May 4, 1998.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


